   Case 18-03098           Doc 2   Filed 12/10/18      Entered 12/10/18 14:57:28          Desc Main
                                      Document         Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA
______________________________________________________________________________
In Re:

RANDALL EDWARD GREGOR AND                                Case No.: BKY 18-31349-WJF
LAURIE ANN GREGOR
                                                                 Chapter 7 Case
                    Debtors.
------------------------------------------------
Nolan McNally, a minor child, by his parents,
Crystal McNally and Brendan McNally; and
Crystal McNally and Brendan McNally, individually,
                                                                 Plaintiffs,
-vs-

Laurie Ann Gregor,
                                                    Defendant.
______________________________________________________________________________

                               AMENDED COMPLAINT
______________________________________________________________________________

        Nolan McNally, a minor child, by his parents Crystal McNally and Brendan McNally; and

Crystal McNally and Brendan McNally, individually, (“plaintiffs”), for their complaint against the

debtor/defendant, state:

        1.      Defendant is a debtor in the within joint bankruptcy case, which was filed as a voluntary

chapter 7 case on April 30, 2018. The debtors received a discharge on August 7, 2018, and on August 22,

2018, the court closed the bankruptcy case as a no-asset case. Upon application of the plaintiffs, the case

was reopened on December 4, 2018.

        2.      The court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157

and 1334, and Bankruptcy Rule 7001. This proceeding is a core proceeding.

        3.      Prior to the filing of the bankruptcy case, plaintiffs commenced a civil action against

debtor Laurie Ann Gregor in the Scott County Minnesota District Court, file No. 70-CV-18-7784. Said

action seeks monetary damages arising from personal injury to plaintiff Nolan McNally, while he was in

the care of Ms. Gregor.

        4.      Defendant is represented by insurance counsel in the civil action.


                                               Page 1 of 2
     Case 18-03098         Doc 2     Filed 12/10/18       Entered 12/10/18 14:57:28          Desc Main
                                        Document          Page 2 of 2


          5.       The law of the State of Minnesota does not allow a claimant to bring a direct action

against an insurer. Claimants must first procure a judgment against the tortfeasor, before bringing an

action against the insurer.

          6.       Plaintiffs were scheduled as creditors in the bankruptcy case.        In deference to the

automatic stay and the discharge injunction, plaintiffs have suspended proceedings in the civil action.

          7.       Plaintiffs wish to continue with the civil action. Plaintiffs acknowledge that any recovery

would only be available against insurance carriers or other third parties.

          8.       Plaintiffs, by this adversary proceeding, request a declaratory judgment that their

continuance of the civil action does not violate the automatic stay, or the discharge injunction, provided

that any judgment obtained therein is not enforced against the defendant or the property of the defendant,

but only against defendant’s insurer or other third parties.

          WHEREFORE, Plaintiffs pray the judgment and decree of this court as follows:

1.        Declaring that plaintiffs’ continuation of Scott County, Minnesota civil action No. 70-CV-18-

          7784, and any other related actions filed naming Laurie Ann Gregor as a defendant, does not

          violate the automatic stay under bankruptcy code section 362, or the discharge injunction under

          bankruptcy code section 524, in defendant’s bankruptcy case.

2.        That any judgment obtained in such actions may not be enforced as a personal liability against

          defendant or defendant’s property.



 Dated:        December 10, 2018                               /e/ Thomas F. Miller
                                                               Thomas F. Miller, Lic. No. 73477
                                                               1000 Superior Blvd., Suite 303
                                                               Wayzata, MN 55391
                                                               Tel.: (952) 404-3896
                                                               Fax: (952) 404-3893
                                                               Email: Thomas@Millerlaw.com
                                                               Attorney for Plaintiffs




                                                  Page 2 of 2
